Citation Nr: 1001226	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-10 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted  to 
reopen a claim for service connection for a bilateral eye 
disability.   

2.  Entitlement to service connection for a skin disability.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for sexual dysfunction, 
to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for immune 
thrombocytopenic purpura (ITP).  

7.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  

8.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected disabilities.  

9.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.  

10.  Entitlement to service connection for back pain, to 
include as due to an undiagnosed illness.  

11.  Entitlement to service connection for fatigue, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, two sons, brother, and friend


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2006, August 2007, and February 2008 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) that declined to reopen the Veteran's claim of 
service connection for a bilateral eye disability and denied 
the Veteran's claims of service connection for a skin 
disability, tinnitus, hypertension, sexual dysfunction, ITP, 
headaches, an acquired psychiatric disorder, joint pain, back 
pain, and fatigue.  The Veteran testified before the Board in 
August 2009.  

The issues of whether new and material evidence has been 
submitted  to reopen a claim for service connection for a 
bilateral eye disability and entitlement to service 
connection for a skin disability, tinnitus, sexual 
dysfunction, ITP, headaches, an acquired psychiatric 
disorder, joint pain, back pain, and fatigue are REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's hypertension first manifested many years after 
his separation from service and is unrelated to his service 
or to any incident therein


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated 
by his active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including hypertension, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d). 

The Veteran's service medical records are negative for any 
complaints or treatment for hypertension.  On separation 
examination in April 1991, the Veteran made no complaints 
regarding his blood pressure, and his blood pressure was 
found to be 130/88 and within normal limits.  Since there 
were no recorded complaints of high blood pressure during the 
Veteran's period of service and the Veteran's blood pressure 
was found to be within normal limits on separation, the Board 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).   

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for 
hypertension.  38 C.F.R. § 3.303(b).  

The first post-service evidence of hypertension is a December 
2005 private medical record where the Veteran was diagnosed 
with and treated for hypertension.  

On VA examination in November 2006, the Veteran reported 
being diagnosed with hypertension about five years previously 
and stated that he began taking medication for that condition 
about one year prior.  He denied any chest pain or dyspnea on 
exertion, but a family member reported that the Veteran 
always appeared to be short of breath when he tried to do any 
activity.  Examination revealed that the Veteran's blood 
pressure was 131/88.  Repeat checking of his blood pressure 
showed readings of 130/86 and 135/84.  His heart rate was 91 
to 93 on the three different occasions the readings were 
attempted.  The heart had irregular rate and rhythm.  The 
examiner planned to obtain an electrocardiogram and chest x-
ray to assess for left ventricular hypertrophy and 
cardiomyopathy suggesting organ damage from the Veteran's 
hypertension.  

Post-service private medical records dated from August 2007 
to February 2008 show that the Veteran received intermittent 
treatment for hypertension.  At no time did any treating 
provider relate the Veteran's hypertension to his period of 
service.  

The Veteran and his family and a friend testified before the 
Board at a travel board hearing in August 2009.  Testimony 
revealed that the Veteran's father had hypertension.  The 
Veteran testified that he was not diagnosed with hypertension 
during service and had only received a diagnosis of 
hypertension about four years previously.  He reported that 
his current treating physician had not related his 
hypertension to his period of service.  He stated that he 
took medication for his hypertension and that he went into 
stores to get his blood pressure readings taken.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
Veteran's current hypertension.  Additionally, the Veteran 
was not diagnosed with hypertension within one year after 
discharge from service, so presumptive service connection is 
not warranted for hypertension.

The Veteran and his family and friends contend that his 
current hypertension is related to his active service.  
However, as laypersons, they are not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran and his family and friends are competent to 
give evidence about what they experienced.  Layno v. Brown, 6 
Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the 
Veteran and his family and friends can testify to that which 
they are competent to observe, such as shortness of breath 
during activity, but they are not competent to provide a 
medical diagnosis for any hypertension or to relate any 
hypertension medically to the Veteran's service.

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
Veteran's hypertension is in December 2005, approximately 14 
years after his separation from service.  In view of the 
lengthy period without evidence of treatment, the Board finds 
that there is no evidence of a continuity of symptomatology, 
and this weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the Veteran's 
hypertension developed in service, or manifested to a 
compensable degree within one year following his separation 
from service.  Therefore, the Board concludes that the 
hypertension was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2006; a rating 
decision in August 2007; and a statement of the case in 
September 2008.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for hypertension is denied.  


REMAND

Additional development is needed prior to further disposition 
of the claims.  

Regarding the Veteran's application to reopen a claim for 
service connection for a bilateral eye disability, the 
decision of the United States Court of Appeals for Veterans 
Claims in Kent v. Nicholson requires that VA look at the 
bases for the prior denial and notify the Veteran as to what 
evidence is necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient at the time of the previous denial.  The 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis upon which 
the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In this case, the Veteran has not yet been 
notified as to the specific evidence necessary to reopen his 
claim for service connection.  On remand, the Veteran should 
be so notified.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

With respect to the Veteran's claim for service connection 
for an acquired psychiatric disability, the Veteran asserts 
that his depression is related to his service in Saudi 
Arabia.  Alternatively, he contends that his acquired 
psychiatric disorder is secondary to or aggravated by his 
service-connected disabilities.  A disability may be 
service-connected if it is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  Moreover, when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the Veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

On separation examination in April 1991, the Veteran reported 
having experienced stress-related nervousness and depression 
since his deployment.  The examiner noted that the Veteran 
had suffered a prior episode of depression while in Saudi 
Arabia but that had resolved.

At a July 2007 VA examination, the Veteran was diagnosed with 
depressive disorder and generalized anxiety disorder that 
were found to be interrelated.  In an undated letter, the 
Veteran's private physician opined that since the Veteran's 
severe polyneuropathy had been found to be due to exposure to 
Gulf War toxins, his chronic depression and anxiety could 
have been caused by the toxin exposure, or they could have 
resulted from the stress he experienced as a result of his 
other chronic and life threatening illnesses.  It is unclear 
whether the Veteran's acquired psychiatric disorder is 
related to his period of service or whether it was due to or 
aggravated by his service-connected disabilities.  In order 
to make an accurate assessment of the Veteran's entitlement 
to service connection for his acquired psychiatric disorder, 
it is necessary to have a medical opinion based upon a 
thorough review of the record that reconciles the question of 
whether the Veteran's current acquired psychiatric disorder 
was related to his period of service or was due to or 
aggravated by his service-connected disabilities.  The Board 
notes that the examiner must consider lay statements 
regarding in-service occurrence of an injury.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (examination inadequate 
where the examiner did not comment on Veteran's report of in-
service injury and relied on lack of evidence in service 
medical records to provide negative opinion).  The Board thus 
finds that an examination and opinion addressing the etiology 
of the Veteran's disorder is necessary in order to fairly 
decide the merits of the Veteran's claim.

Regarding the Veteran's claim for service connection for 
tinnitus, he alleges that the onset of his tinnitus was 
around 1991 after he was discharged from service.  The 
Veteran's military occupational specialty was as a food 
service specialist, but he reported that he sometimes 
performed other jobs as needed.  At a December 2006 VA 
examination, the Veteran stated that during his service in 
Saudi Arabia, he was exposed to the noise of distant 
explosions in the form of scud missiles coming from Kuwait 
that were located over a mile away.  The examiner found that 
the Veteran's tinnitus was less likely as not caused by or a 
result of military noise exposure because the Veteran's 
military noise exposure had not been significant.  In an 
undated letter, the Veteran's private physician opined that 
since the Veteran's severe polyneuropathy had been found to 
be due to exposure to Gulf War toxins, his chronic tinnitus 
had most likely also been caused by his exposure to Gulf War 
toxins.  It is unclear whether the Veteran's tinnitus is 
related to his military noise exposure or whether it was 
related to his exposure to Gulf War toxins.  In order to make 
an accurate assessment of the Veteran's entitlement to 
service connection for his tinnitus, it is necessary to have 
a medical opinion based upon a thorough review of the record 
that reconciles the question of whether the Veteran's current 
tinnitus was related to his military noise exposure or toxin 
exposure.  The Board notes that the examiner must consider 
lay statements regarding in-service occurrence of an injury.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board thus 
finds that an examination and opinion addressing the etiology 
of the Veteran's disorder is necessary in order to fairly 
decide the merits of the Veteran's claim.     

With respect to the Veteran's claims for service connection 
for a skin disability and ITP, the Veteran has been diagnosed 
with ITP and various skin disabilities, to include eczema 
herpeticum, atopic dermatitis, and exfoliated erythroderma.  
However, it remains unclear whether these disabilities are 
related to his period of active service.  In an undated 
letter, the Veteran's private physician opined that since the 
Veteran's severe polyneuropathy had been found to be due to 
exposure to Gulf War toxins, his ITP and exfoliated 
erythroderma had most likely also been caused by his exposure 
to Gulf War toxins.  The Veteran's treating dermatologist 
opined in June 2008 and August 2009 statements that the onset 
of his ITP and exfoliated erythroderma could have been 
associated with some toxin exposure during his service in the 
Persian Gulf, but stated that there was no way of knowing 
what might have triggered these disabilities.  In order to 
make an accurate assessment of the Veteran's entitlement to 
service connection for his ITP and skin disabilities, it is 
necessary to have a medical opinion based upon a thorough 
review of the record that reconciles the question of whether 
the Veteran's current ITP and skin disability were related to 
his Gulf War toxin exposure.  The Board notes that the 
examiner must consider lay statements regarding in-service 
occurrence of an injury.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).  The Board thus finds that examinations and 
opinions addressing the etiologies of the Veteran's disorders 
are necessary in order to fairly decide the merits of the 
Veteran's claims.     
  
Concerning the Veteran's claims for service connection for 
sexual dysfunction, headaches, joint pain, back pain, and 
fatigue, the Veteran contends that his disabilities are due 
to an undiagnosed illness incurred during his service in the 
Persian Gulf. 

Regarding the Veteran's claim for service connection for 
sexual dysfunction, a VA examiner found in December 2006 that 
the Veteran had decreased libido.  The examiner was unable to 
make a conclusion regarding whether the decreased libido was 
due to a Gulf War undiagnosed illness and recommended 
checking the Veteran's testosterone level to determine 
whether hypogonadism was a possible cause of the decreased 
libido.  At a July 2007 VA examination, the VA examiner noted 
that the Veteran would have a serum testosterone level drawn 
that day to test for possible sexual dysfunction related to 
hypogonadism.  However, the results and analysis of the 
testosterone level are not in the Veteran's file.  In an 
undated letter, the Veteran's private physician opined that 
since the Veteran's severe polyneuropathy had been found to 
be due to exposure to Gulf War toxins, his unusually early 
sexual dysfunction had most likely also been caused by his 
exposure to Gulf War toxins.  Because the results of the 
testosterone level are not in the Veteran's file, it is 
unclear whether the Veteran's sexual dysfunction is due to 
hypogonadism or to his period of active service.  
Additionally, the December 2006 and July 2007 VA examinations 
did not include Gulf War examination protocols, and as a 
result, the examiners did not specifically address whether 
the Veteran's sexual dysfunction was a manifestation of a 
diagnosed disorder, such as hypogonadism, or was more 
accurately considered to be a manifestation of an undiagnosed 
illness.  In order to make an accurate assessment of the 
Veteran's entitlement to service connection for his 
disability, it is necessary to have a medical opinion 
discussing the relationship between his sexual dysfunction 
and service based upon a thorough review of the record, 
comprehensive examination of the Veteran, and adequate 
rationale.  The Board notes that the examiner must consider 
lay statements regarding in-service occurrence of an injury 
and continuity of symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).  Therefore, the Board finds that an 
examination and opinion is necessary in order to fairly 
decide the merits of the Veteran's claim.       

With respect to the Veteran's claim for service connection 
for headaches, on VA examination in November 2006, the 
examiner stated that the Veteran had a headache disorder, not 
otherwise classified, differential diagnosis.  The Veteran 
was found to have some migrainous features, but his headaches 
only lasted one hour and did not have the intensity or 
typical occasion for migraines to fulfill the criteria for a 
migraine diagnosis.  The examiner explained that the 
differential diagnosis was large and included medication 
related secondary for medical problems versus stress related.  
The examiner concluded that a more specific etiology of the 
Veteran's headaches could not be given.  In an undated 
letter, the Veteran's private physician opined that since the 
Veteran's severe polyneuropathy had been found to be due to 
exposure to Gulf War toxins, his headaches had most likely 
also been caused by his exposure to Gulf War toxins.  The 
etiology of the Veteran's headaches is unclear.  
Additionally, the November 2006 VA examination did not 
include Gulf War examination protocols, and as a result, the 
examiner did not specifically address whether the Veteran's 
headaches were manifestations of a diagnosed disorder, such 
as an acquired psychiatric disorder, or were more accurately 
considered to be manifestations of an undiagnosed illness.  
In order to make an accurate assessment of the Veteran's 
entitlement to service connection for his disability, it is 
necessary to have a medical opinion discussing the 
relationship between his headaches and service based upon a 
thorough review of the record, comprehensive examination of 
the Veteran, and adequate rationale.  The Board notes that 
the examiner must consider lay statements regarding in-
service occurrence of an injury and continuity of 
symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
Therefore, the Board finds that an examination and opinion is 
necessary in order to fairly decide the merits of the 
Veteran's claim.       

Regarding the Veteran's claims for service connection for 
joint pain and back pain, the Veteran testified before the 
Board in August 2009 that he suffered from pain in his back, 
shoulders, knees, ankles, fingers, and toes that often caused 
him to lose his balance.  He complained that after sitting, 
his joints would become stiff.  He reported that during 
service his duties involved heavy lifting when he unloaded 
trucks and put up tents.  It remains unclear whether the 
Veteran's joint and back pain are related to his period of 
service.  In order to make an accurate assessment of the 
Veteran's entitlement to service connection for his 
disabilities, it is necessary to obtain a VA examination that 
includes Gulf War examination protocols addressing the issue 
of whether the Veteran's joint pain and back pain were 
manifestations of a diagnosed disorder, such as arthritis, or 
were more accurately considered to be manifestations of an 
undiagnosed illness.  The medical opinion should discuss the 
relationship between the Veteran's joint pain, back pain and 
service based upon a thorough review of the record, 
comprehensive examination of the Veteran, and adequate 
rationale.  The Board notes that the examiner must consider 
lay statements regarding in-service occurrence of an injury 
and continuity of symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).  Therefore, the Board finds that an 
examination and opinion is necessary in order to fairly 
decide the merits of the Veteran's claims.

With respect to the Veteran's claim for service connection 
for fatigue, in a September 2007 private medical report, the 
Veteran was diagnosed with chronic fatigue.  The physician 
suspected that the chronic fatigue was multifactorial in 
etiology secondary to chronic disease, sleep disturbance, and 
depression.  The physician noted that the Veteran's medical 
history was suspicious for probable obstructive sleep apnea 
and possible shift worker syndrome as primary causes for his 
insufficient sleep and also stated that there might be an 
element of periodic limb movement disorder as well.  The 
physician opined that the Veteran's concerns about having 
Gulf War Syndrome were valid since chronic fatigue symptoms 
as well as cognitive dysfunction had been described with the 
syndrome.  The physician concluded that Gulf War Syndrome 
remained in the differential.  It remains unclear whether the 
Veteran warrants a diagnosis of chronic fatigue syndrome and 
also whether any fatigue disability is related to his period 
of service.  In order to make an accurate assessment of the 
Veteran's entitlement to service connection for his 
disability, it is necessary to obtain a VA examination that 
includes Gulf War examination protocols addressing the issue 
of whether the Veteran's fatigue symptoms warrant a diagnosis 
of chronic fatigue syndrome, or were more accurately 
considered to be manifestations of an undiagnosed illness.  
The medical opinion should discuss the relationship between 
the Veteran's fatigue and service based upon a thorough 
review of the record, comprehensive examination of the 
Veteran, and adequate rationale.  The Board notes that the 
examiner must consider lay statements regarding in-service 
occurrence of an injury and continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the 
Board finds that an examination and opinion is necessary in 
order to fairly decide the merits of the Veteran's claim.           
   
Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran notice under 
38 U.S.C.A. § 5103(a) that (1) notifies 
him of the evidence and information 
necessary to reopen the claim for service 
connection for a bilateral eye 
disability, (i.e., describes what new and 
material evidence is under the current 
standard); and (2) notifies him of what 
specific evidence would be required to 
substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial 
(i.e., an opinion relating the Veteran's 
bilateral eye disability to his service, 
to an event or injury in service, or to a 
service-connected disability).
 
2.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between any 
acquired psychiatric disorder and 
service or between any acquired 
psychiatric disorder and his 
service-connected disabilities.  The 
examiner should provide an opinion and 
specifically state whether it is at 
least as likely as not (50 percent 
probability or greater) that any 
acquired psychiatric disorder is 
related to any incidents of the 
Veteran's period of active service, 
including the episode of depression 
during his service in Saudi Arabia.  
The examiner must consider lay 
statements regarding in-service 
occurrence of an injury.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  The 
examiner should also specifically state 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any acquired psychiatric disorder 
is due to or has been aggravated by the 
Veteran's service-connected 
disabilities.  If necessary, the 
examiner should attempt to reconcile 
the opinion with any other medical 
opinions of record.  The rationale for 
all opinions expressed must be 
provided.  The examiner should review 
the claims folder and should note that 
review in the examination report.

3.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between any 
tinnitus and his period of active 
service.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent 
probability or greater) that any 
current tinnitus is related to the 
Veteran's in-service noise exposure or 
to any other incident of service.  The 
examiner should also provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any current tinnitus is 
related to any Gulf War toxin exposure.  
The examiner must consider lay 
statements regarding in-service 
occurrence of an injury.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  If 
necessary, the examiner should 
reconcile the opinion with the other 
medical opinions of record.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
should be made reviewed in conjunction 
with the examination and the 
examination report should note that 
review.  

4.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between his current 
immune thrombocytopenic purpura (ITP) 
and his period of active service.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current ITP is related to any 
Gulf War toxin exposure or to any other 
incident of service.  The examiner must 
consider lay statements regarding in-
service occurrence of an injury.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  In rendering the opinion, the 
examiner must discuss the undated 
private medical opinion from the 
Veteran's treating physician and the 
June 2008 and August 2009 opinions from 
the Veteran's dermatologist.  If 
necessary, the examiner should 
reconcile the opinion with the other 
medical opinions of record.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
should be made reviewed in conjunction 
with the examination and the 
examination report should note that 
review.  

5.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between his current 
skin disability and his period of 
active service.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current skin disability is related to 
any Gulf War toxin exposure or to any 
other incident of service.  The 
examiner must consider lay statements 
regarding in-service occurrence of an 
injury.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).  In rendering the 
opinion, the examiner must discuss the 
undated private medical opinion from 
the Veteran's treating physician and 
the June 2008 and August 2009 opinions 
from the Veteran's dermatologist.  If 
necessary, the examiner should 
reconcile the opinion with the other 
medical opinions of record.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
should be made reviewed in conjunction 
with the examination and the 
examination report should note that 
review.

6.  Obtain the results of any 
testosterone level test in 
approximately July 2007, if available, 
from the VA medical center in 
Indianapolis, Indiana, and then 
schedule the Veteran for a Gulf War 
examination with regard to his claim 
for service connection for sexual 
dysfunction.  Current VA Gulf War 
Examination Guidelines must be 
followed.  All indicated tests should 
be performed, and all findings reported 
in detail.  The examiner must state 
whether or not the Veteran has sexual 
dysfunction due to an undiagnosed 
illness, or whether his reported 
decreased libido symptoms can be 
attributed to any known medical 
causation, to include hypogonadism.  If 
any claimed disorder is determined to 
be attributable to a known clinical 
diagnosis, the examiner must state 
whether it is at least as likely as not 
(50 percent or greater probability) 
that the condition was incurred during 
military service or is the result of 
any exposure to Gulf War toxins during 
his service.  The examiner must 
consider lay statements regarding 
in-service occurrence of an injury and 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).  
The rationale for all opinions 
expressed should be provided.  The 
examiner should review the claims 
folder and the examination report 
should note that review.  

7.  Schedule the Veteran for a Gulf War 
examination with regard to his claim 
for service connection for headaches.  
Current VA Gulf War Examination 
Guidelines must be followed.  All 
indicated tests should be performed, 
and all findings reported in detail.  
The examiner must state whether or not 
the Veteran has headaches due to an 
undiagnosed illness, or whether his 
reported headaches can be attributed to 
any known medical causation.  If any 
claimed disorder is determined to be 
attributable to a known clinical 
diagnosis, the examiner must state 
whether it is at least as likely as not 
(50 percent or greater probability) 
that the condition was incurred during 
military service or is the result of 
any exposure to Gulf War toxins during 
his service.  The examiner must 
consider lay statements regarding 
in-service occurrence of an injury and 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).  
The rationale for all opinions 
expressed should be provided.  The 
examiner should review the claims 
folder and the examination report 
should note that review.  

8.  Schedule the Veteran for a Gulf War 
examination with regard to his claims 
for service connection for joint pain 
and back pain.  Current VA Gulf War 
Examination Guidelines must be 
followed.  All indicated tests should 
be performed, and all findings reported 
in detail.  The examiner must state 
whether or not the Veteran has any 
joint pain or back pain due to an 
undiagnosed illness, or whether any 
reported joint and back pain can be 
attributed to a known medical 
causation.  If any claimed disorder is 
determined to be attributable to a 
known clinical diagnosis, the examiner 
must state whether it is at least as 
likely as not (50 percent or greater 
probability) that the condition was 
incurred during military service or is 
the result of any exposure to Gulf War 
toxins during his service.  The 
examiner must consider lay statements 
regarding in-service occurrence of an 
injury and continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).  The rationale 
for all opinions expressed should be 
provided.  The examiner should review 
the claims folder and the examination 
report should note that review.  

9.  Schedule the Veteran for a Gulf War 
examination with regard to his claim 
for service connection for fatigue.  
Current VA Gulf War Examination 
Guidelines must be followed.  All 
indicated tests should be performed, 
and all findings reported in detail.  
The examiner must state whether or not 
the Veteran has fatigue due to an 
undiagnosed illness, or whether his 
reported fatigue can be attributed to 
any known medical causation.  
Specifically, the examiner must state 
whether or not the Veteran warrants a 
diagnosis of chronic fatigue syndrome.  
If any claimed disorder is determined 
to be attributable to a known clinical 
diagnosis, the examiner must state 
whether it is at least as likely as not 
(50 percent or greater probability) 
that the condition was incurred during 
military service or is the result of 
any exposure to Gulf War toxins during 
his service.  The examiner must 
consider lay statements regarding 
in-service occurrence of an injury and 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).  
The rationale for all opinions 
expressed should be provided.  The 
examiner should review the claims 
folder and the examination report 
should note that review.  

10.  Then, readjudicate the claims.  If 
any decisions remain adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


